Citation Nr: 0816438	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  03-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied service connection for hypertension.

In October 2004, the veteran testified at a video-conference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge sitting in Washington, DC.  A transcript of his 
testimony has been associated with the claims file. 

In a March 2005 decision, the Board affirmed the RO's 
decision and denied service connection for hypertension.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an April 1999 order, 
granting a joint motion, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development - specifically, a medical opinion to determine 
the etiology of the veteran's hypertension.  And to comply 
with the joint motion, the Board remanded this case with 
instructions to schedule the veteran for a VA compensation 
examination.  The veteran was scheduled for a VA examination 
in July 2007, but failed to report for that examination with 
no explanation provided for his absence.  Therefore, the case 
has been returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran failed to report for a scheduled VA 
compensation examination to determine the etiology of his 
hypertension, with no explanation provided for his absence.

2.  The veteran's hypertension was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for hypertension.  
In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
review.  The Board will then address the issue on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).

In September 2001, April 2002, and June 2007, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A.         § 
5103(a) and 38 C.F.R. § 3.159(b).  The June 2007 letter also 
provided the notice of the disability rating and effective 
date regulations, in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although these notice 
letters postdated the initial adjudication, the claim has 
been readjudicated several times during the course of this 
appeal, and no prejudice is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim, such as obtaining 
medical records identified by the veteran and his 
representative.  The veteran was scheduled for a VA 
examination in July 2007 to determine the etiology of his 
hypertension, but failed to report for that examination with 
no explanation provided for his absence.  VA regulation 
provides that, when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2007).  Also, 
the Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the veteran's failure to report for 
a VA examination without any explanation, the Board must 
adjudicate his claim based on the existing evidence of 
record.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. §§ 3.159(c)(4), 
3.655.

II.  Merits of the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated another 
way, service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree of at least 10 percent 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The minimum 
compensable (10 percent) disability rating for hypertension 
requires diastolic pressure of predominantly 100 or more or 
systolic pressure of predominantly 160 or more; or if a 
claimant has a history of diastolic pressure of predominantly 
100 or more and requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code ((DC) 7101 (2007). 

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 
7101(Note 1) (2007).

In this case, the veteran's service medical records make no 
reference to high blood pressure, much less persistently 
elevated.  For example, the veteran's blood pressure was 
120/60 in April 1978, 150/60 in August 1978, and 120/79 in 
March 1981.  The Board notes that the last reading was taking 
during his physical examination at the time of his separation 
from active duty.  Since these findings are considered normal 
blood pressure readings, his service medical records provide 
highly probative evidence against his claim.  Struck v. 
Brown, 9 Vet. App. 145 (1996).

Post-service medical records first note elevated blood 
pressure readings in 1999 and 2000, approximately eighteen 
years after the veteran's separation from active duty.  For 
example, his blood pressure was 130/100 in September 1999, 
158/99 in November 1999, 160/1000 in April 2000, and 166/108 
in July 2000.  The Board finds that this eighteen-year lapse 
between service and the onset of elevated blood pressure 
provides additional compelling evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  The Board also 
emphasizes that none of the post-service medical records 
contains a medical opinion relating the veteran's 
hypertension to service.  Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  In sum, these post-service medical 
records provide highly probative evidence against the claim 
for service connection for hypertension. 

At a VA compensation examination in June 2002, the VA 
examiner diagnosed the veteran with hypertension but did not 
discuss the etiology or date of onset of this condition, 
except to indicate that it was not related to any service-
related disability.  Therefore, the veteran was scheduled for 
another VA examination in July 2007.  As already noted, 
however, the veteran failed to report for that examination 
with no explanation or justification for his absence.  

Indeed, the only evidence even suggesting a relationship 
between the veteran's hypertension and his military service 
comes in the way of his own unsubstantiated lay statements, 
including testimony at his October 2004 hearing.  But the 
veteran is simply not competent to attribute this condition 
to service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions, 
including on causation).  

As no medical evidence shows that the veteran developed 
hypertension either in service or during the one-year 
presumptive period, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
hypertension.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).



ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
Douglas E. Massey 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


